         Case 1:17-cv-04179-DLC Document 177 Filed 12/28/18 Page 1 of 2




                                         UNITED STATES
                             SECURITIES AND EXCHANGE COMMISSION
                                   DENVER REGIONAL OFFICE
                              BYRON G. ROGERS FEDERAL BUILDING
                                1961 STOUT STREET, SUITE 1700
                                DENVER, COLORADO 80294-1961
 DIVISION OF
ENFORCEMENT




                                           December 28, 2018



Honorable Denise Cote
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1610
New York, NY 10007


        Re:     SEC v. Alpine Securities Corporation
                Case No.: 1:17-CV-04179-DLC

Dear Judge Cote:

        Pursuant to this Court’s Individual Practices in Civil Cases 1.1.A and E, Plaintiff

Securities and Exchange Commission (“SEC”) hereby respectfully requests that the Court

adjourn all pending deadlines in this matter, including: 1) the January 4, 2019, deadline for the

parties to submit a table listing the deficient-narrative SARs as to which summary judgment was

granted; 2) the deadline to complete mediation in January 2019; and, 3) the February 15, 2019,

deadline to file a Joint Pretrial Order.

        As a result of the partial federal government shutdown, the SEC will have limited

resources, including a very limited number of staff members available to permit it to respond to

emergency situations involving market integrity and investor protection. Accordingly, the SEC
         Case 1:17-cv-04179-DLC Document 177 Filed 12/28/18 Page 2 of 2



respectfully requests that the above referenced deadlines be continued until the SEC resumes

normal operation. At that time, the parties will promptly propose new deadlines.

       Federal Rule of Civil Procedure 6(b) provides that the Court “may, for good cause,

extend the time . . . with or without motion or notice if the court acts, or if a request is made,

before the original time or its extension expires. . . .” In light of the partial federal government

shutdown, the SEC respectfully submits that good cause exists for the requested continuance.

       This is the first request for adjournment or extensions of time for these deadlines. The

SEC conferred with counsel for Alpine and Alpine does not object to the SEC’s request for a

continuance.



                                               Respectfully submitted,

                                               /s/ Terry R. Miller            __________
                                               Terry R. Miller (pro hac vice)
                                               Zachary T. Carlyle (pro hac vice)

cc:    Counsel of Record




                                                  2
